Title: To George Washington from James McHenry, 24 June 1799
From: McHenry, James
To: Washington, George

 

Dear Sir.
War Dept. [Philadelphia] 24 June 1799.

I send you by this mail, a small box containing military figures for the practice of tactics, being one of a few sets I ordered from London. Perhaps they may occasionally serve as a substitute for the chess board.
Mr McAlpin called this morning to inform me that he had procured a sufficient quantity of gold thread and a person to work it; but that he was by no means certain he could have the coat ready by next monday early enough for that days mail. I have urged it upon him to use all his industry to procure a second person to assist at the embroidery part which will be done if such a person can be found. At all events I think it will be proper you should send to Alexandria on wednesday the 3d of July, as I shall if ready send the whole by post.
I shall send you tomorrow or next day six silver stars. One is yet to be made, other wise I should have forwarded them to-day. I am my dear Sir Yours Affly

James McHenry

